Per Curiam.
The indictment was in three counts: (1) Bringing into this state bonds stolen by him in New York. Pamph. L. 1917, p. 78; 1920, p. 480. This was waived at the trial. (2) Bringing into this state bonds received by him in New York with knowledge that they had been stolen. This was *1088ignored by the jury who convicted expressly on the third count, which was for receiving in the county of Bergen and State of New Jersey.
The trial court was asked, and refused, to take the case from the jury on the second count, on the ground that assuming he received the bonds in New York there was no proof that he knew or should have known they were stolen, and no proof that he brought them into the state; and was likewise asked and refused to take the case from the jury on the third count, on the ground that there was no proof of defendant having received the bonds in Bergen county.
We are not particularly concerned with the action of the court on the second count, because as already noted, there was no conviction on that count. With respect to the third count, we consider that there was error in refusing to direct an acquittal. We have examined the evidence with care, and find it utterly barren of any testimony to show that defendant received the bonds in Bergen county. This was essential to a conviction under the third count. State v. Wyckoff, 31 N. J. L. 65, 67.
The judgment must be reversed.